DETAILED ACTION
Claims 1, 2, 7, 10-12, 14, 15, 17, 18, 20 and 24  are pending as amended on  5 January 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
Applicant maintains  that Carney fails to teach the liquid additive is one selected from the group consisting of a wetting agent, a thinner and a rheology modifier. The examiner disagrees.  As set forth in previous Office action,  Carney expressly teaches fatty acid amide emulsifiers and  drilling fluids prepared with the emulsifiers (col.3, line 1-5 and 15-20 ),  which  meet the limitation of a wetting agent as evidenced by US Patent 3646998 (Curtice, col. 4, line 14-16), wherein representative  oil-wetting agents include fatty acid amides (Curtice, col.4, line 14-16) .
As such the previous rejections stand.

Duplicate Claims
Applicant is advised that should claim 14 be found allowable, claim 17  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 10-12 and 24  stand   rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4108779 (Carney) as evidenced by US Patent 8840961 (Lucca) and US Patent 3646998 (Curtice)  in view of US2002/0104806A1 (Pullman).
Regarding claims 1, 7 and 12,  Carney teaches a method comprises adding an emulsifier to a water-in-oil emulsion drilling fluid (col. 2, line 65 - col. 3, line 5), exemplified as   70 to 81% of oil phase (i.e., diesel)  of the emulsion  (Example 11 and Table XI), which meets the claimed amount of oleaginous fluid;  and pumping the drilling fluid into a wellbore  (col.1, line 15-30, col.2, line 10-15, col. 10, line 18-20 and col. 16,line 8-11), wherein the emulsifier is a fatty acid amide emulsifier (col.3, line 15-20),  which  meets the limitation of a wetting agent as evidenced by Curtice ( col. 4, line 14-16), and the emulsifier is  a liquid adsorbed on a powdered solid carrier such as silica and diatomaceous earth (col. 3, line 15-20 and 32 ), which is known to have average particle size of about 10 to 200 microns as evidenced by Lucca (col.4, line 65-67), which overlaps with the claimed size .
One of ordinary skill in the art at the time the invention was made would have found it obvious to include diatomaceous earth of the instantly claimed size range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Carney does not teach removing the particulate solid material before pumping,  repumping/recirculating the fluid after removing, or removing through a vibratory separator.

	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to remove the particulate solid/dry carrier  material through a vibrational separator before pumping,  repumping/circulating the fluid after removing the solid material as taught by Pullman in the drilling  method of Carney.  The rationale to do would have been the motivation provided by the teachings of Pullman for the benefit of reducing environment concerns, cost and preventing wear and tear of pumping equipment ([0002]), and further since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a vibrational separator, a known technique to separate particulate from fluid (Pullman, [0049]-[0053]). See MPEP 2143 (D).
	Regarding claims 2 and  11,  Carney teaches the liquid emulsifier is sprayed onto the powdered diatomaceous earth while mixing so the emulsifier is adsorbed (col. 9, line 10-20), and the final emulsifier is a dry free-flowing powder (col.9, line 20-30).
 Regarding claim 10,  Carney exemplified 15 pounds per barrel oil of  emulsifier adsorbed onto powdered carrier (Table XI, last entry), thus about 12 pounds per barrel of the emulsion drilling fluid (i.e., 15X0.81), which is equivalent to up to  4.6 pounds liquid emulsifier per barrel of emulsion drilling fluid  based on 61.6% of powder carrier (col.16, line 45), which meets the claimed amount.   
Regarding claim 24,  Carney exemplifies a water-in-oil emulsion drilling fluid as   81% of oil phase (i.e., diesel)  of the emulsion  (Example 11 and Table XI), which abuts the claimed volume % of oil phase.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Claims 14-15, 17, 18 and 20  stand rejected under 35 U.S.C. 103 as being unpatentable over Carney as evidenced by Lucca and Curtice in view of  Pullman as applied to claims 1, 2, 7, 10-12 and 24  above, and further in view of US Patent 6209646 (Reddy) and US2010/0193244A1 (Hoskins).
The combined teachings of Carney and Pullman are set forth above. 
While Carney teaches the powdered carrier includes silica (col. 3, line 32), neither Carney nor Pullman teaches the instantly claimed silica powder carrying capacity. 
Reddy teaches that porous  precipitated silica can be utilized to absorb liquid chemical additives (col. 3, line  10-15 and 63-65), wherein the silica  can absorb chemical additive solution or pure liquid in amounts from 100 wt.% to 400 wt. % (col. 4, line 1-5 and  claim 14), which is about 45 volume per mass percent to 181 volume per mass percent based on the specific gravity  of amorphous silica of about 2.2, which encompasses the claimed carrying capacity. 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the precipitated silica thus the carrying capacity, of Reddy in the method of Carney and Pullman since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a silica powdered liquid additive carrier.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988)
None of Carney, Pullman and  Reddy  teaches the instantly claimed particle size of silica. 
Hoskins discloses that a particle size of 50 to 200 micron can provide effective control of both fluid loss and seepage loss of drilling fluids ([0063]), which meets the claimed particle size of claim 14 and encompasses the claimed particle size of claim 20.  
At the time the invention was made it would be obvious for a person of ordinary skill in the art to choose a particle size of 50 to 200 micron of Hoskins in the method of Carney, Pullman and Reddy.  The rationale to do so would be the motivation provided by the teachings of Hoskins that to do so would predictably provide control to fluid loss and seepage loss (col.5, line 9), which is desirable by Carney (col.3, line 5-10). 
Since the combined teachings of Carney, Pullman, Reddy  and Hoskins encompasses the claimed size of claim 20, a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.